              Case
               Case2:18-cr-00221-RSL
                    2:18-cr-00221-RSL Document
                                       Document5-1 Filed07/31/20
                                                6 Filed  07/06/20 Page
                                                                   Page11ofof22




 1                                                                JUDGE ROBERT S. LASNIK
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6   UNITED STATES OF AMERICA,                     )   NO. CR18-221RSL
                                                   )
 7                   Plaintiff,                    )
                                                   )   ORDER GRANTING MOTION FOR
 8              v.                                 )   EARLY TERMINATION OF
                                                   )   SUPERVISED RELEASE
 9   JAMES BROWN, SR.,                             )
                                                   )
10                   Defendant.                    )
11
            This matter having come before the Court on the Defendant’s Motion for Early
12
     Termination of Supervised Release the Court having reviewed the motion, and the
13
     records and files herein,
14
            THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of
15
     Mr. Brown’s supervised release is warranted by the conduct of Mr. Brown and in the
16
     interests of justice;
17          IT IS FURTHER ORDERED that the term of supervised release for Mr. Brown
18   shall be terminated, effective immediately.
19          The Clerk of the Court is directed to send copies of this order to all counsel of
20   record, and to the United States Probation Office.
21          IT IS SO ORDERED.

22          DONE this 31st day of July, 2020.

23
                                             ______________________________________
                                             _
                                             ________________________________
24
                                             ROBERT S. LASNIK
25                                           UNITED STATES DISTRICT JUDGE

26

       ORDER GRANTING MOTION                                       FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                          1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                            Seattle, Washington 98101
       (James Brown, Sr.; CR18-221RSL) - 1                                         (206) 553-1100
              Case
               Case2:18-cr-00221-RSL
                    2:18-cr-00221-RSL Document
                                       Document5-1 Filed07/31/20
                                                6 Filed  07/06/20 Page
                                                                   Page22ofof22



     Presented by,
 1
 2   s/ Jesse Cantor
     Assistant Federal Public Defender
 3   Attorney for James Brown, Sr.
 4   Office of the Federal Public Defender

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING MOTION                                FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                   1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                     Seattle, Washington 98101
       (James Brown, Sr.; CR18-221RSL) - 2                                  (206) 553-1100
